Citation Nr: 1429768	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1988 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs, Regional Office, located in Waco, Texas.  The issue has twice been remanded for additional development, in September 2011 and October 2012, and is now returned to the Board for further consideration.

The Veteran testified before the undersigned at a May 2011 hearing held at the RO.  A transcript has been associated with the file.
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Currently diagnosed mitral valve disease did not have an onset until nine years after his separation from service, and the preponderance of the medical evidence is against a finding that his heart disorder is related to his period of service, to include his in-service complaints of chest pain and shortness of breath. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In service connection cases, compliance with the first Quartuccio element requires notice of the five service connection elements.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

Prior to initial adjudication of the Veteran's claims, a February 2007 letter fully satisfied the duty to notify provisions for both the service connection and increased rating claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Board acknowledges that the report of a Persian Gulf War Registry exam from shortly prior to separation has not been associated with the claims folder despite attempts to obtain it.  The examination's finding of that no condition related to Persian Gulf War experience was summarized by in the report of a December 1996 VA general medical examination report.  The Veteran has not disputed that finding from the Persian Gulf War Registry exam, and so is not prejudiced by adjudication at this time.  The Veteran has also submitted private medical records in support of his claim.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran was afforded a January 2012 VA medical examination to obtain an opinion as to whether he had a current heart disorder that was etiologically related to his period of service, to include any boxing-related injury.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other probative evidence of record.  Pursuant to the Board's 2012 remand instructions, the 2012 VA examiner provided a February 2013 supplemental VA medical opinion report which addressed any deficiencies in the 2012 medical opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining adequate VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the Veteran's May 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period; endocarditis, which includes all valvular heart disease, is a listed disability, with a one year presumptive period, dating from separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

The Veteran seeks entitlement to service connection for a heart disorder.  The Veteran contends that his current heart disorder first manifested during his period of service when he experienced symptoms of chest pain and shortness of breath.  He testified that he felt that his current problems were the result of injuries he sustained while boxing during his period of service.  See May 2011 Travel Board hearing transcript, pages 24 and 25. 

STRs show complaints of chest pain, but do not show treatment or diagnosis for any chronic heart-related disorder.  A September 1989 service treatment note shows that the Veteran presented with complaints of chest pain after he sustained injuries in a motor vehicle accident about five days beforehand.  His chest x-ray was normal.  He was assessed with contusion.  An October 1990 service treatment records shows complaints of chest pain associated with pulled muscle and muscular pain related to weightlifting activities.  The Veteran again complained of chest pain and chest muscle twitching along with other symptoms in February 1991 that were attributed to viral syndrome.  In August 1991, he complained of increased heart beating and lightheadedness, but his symptoms were associated with anxiety.  None of the service treatment records show treatment or diagnosis for a chronic heart-related disorder.  The report of a July 1996 separation examination report shows that the Veteran received normal heart and cardiovascular evaluations.  

Shortly after his separation from service, in December 1996, the Veteran was afforded a VA general medical examination.  The examination report shows that the Veteran reported a history of chest pain, but the clinical evaluation revealed normal heart and cardiovascular evaluations, and there was no evidence of heart murmur. 

Post-service private treatment records from August Heart and Dr. RSW show in August 2005 that the Veteran sought treatment for heart murmur that was discovered on routine examination for commercial driver's license.  It was noted that the Veteran was unaware of any previous heart murmur, and he denied any history of chest pain, syncope, palpitations, except he had felt symptoms of fatigue since his separation from service.  He reported that he experienced some palpitations for past two years.  Based on the findings from clinical evaluation and diagnostic testing, the Veteran was diagnosed with moderate to severe mitral regurgitation of an undetermined etiology but could be secondary to chronic hypertension or subclinical endocarditis.  

Subsequent VA treatment records in 2007 show that the Veteran became symptomatic with marked dyspnea on exertion, cardiomegaly, pulmonary hypertension, and dramatic mitral regurgitation.  He underwent heart surgery and a mitral annulopasty was performed.  Later VA diagnostic testing showed no significant mitral regurgitation, and pulmonary artery pressures and left ventricular functions were normal.  See VA treatment records dated from 2007 to 2010. 

Pursuant to the Board's 2011 remand directive, the Veteran was afforded a VA heart examination in order to obtain a medical opinion on the etiology of his heart disorder.  The examination report shows that the VA examiner reviewed the claims folder and recorded the Veteran's reported medical history.  The Veteran informed VA examiner that he was a boxer during service and his service treatment records showed some complaints of chest pain.  Based on a review of the claims folder, the VA examiner concluded that it less likely than not the Veteran's current heart disorder, including mitral valve disease, was caused or aggravated by active service or a boxing injury during service.  In support of this medical conclusion, the VA examiner noted that the Veteran's heart murmur which led to his diagnosis of mitral valve disease first manifested after his separation from service.  The VA examiner further stated that no medical literature was found to support a nexus between boxing and mitral valve prolapse with severe mitral regurgitation.  

The 2012 VA examiner provided a supplemental VA medical opinion in February 2013 pursuant to the Board's 2012 remand directive.  In this supplemental VA medical opinion report, the VA specifically addressed the Veteran's in-service complaints of chest pain and heart palpitations in September 1989, October 1990, February 1991, and August 1991.   Based on a review of the claims folder, the VA examiner stated that all the episodes were considered but none of the in-service episodes were felt to be related to a cardiac etiology.  The VA examiner noted that although the Veteran had episodes of chest pain and palpations during his period of service, those in-service symptoms were not specifically indicative of cardiac valve disease and he was not noted to have a heart murmur until years after his separation from service.  The VA examiner confirmed his previous medical opinion that it was less likely than not that his mitral valve disease was due to or occurred during his military service. 

The evidence of record amply establishes a current disability of post-surgery mitral valve heart disease, as well as in-service complaints which on their face may represent cardiovascular problems.  The Veteran's participation in a boxing program during service is also established.  The question for the Board, then, is focused on whether a nexus may be established between the current disability and service.  

As the first evidence of his heart murmur and underlying valvular disease was not shown until 2005, nine years after the Veteran's separation from service, service connection for cardiovascular disorder may not be presumed under the provision of 38 C.F.R. § 3.307 and 3.309(a).  The first manifestation falls well outside the applicable one year presumptive period.  The Board would note as well that the Veteran has not reported any symptoms or signs of disease, or a diagnosis, prior to 2005.  He in fact expressed surprise at the discovery of the murmur.  There is no showing or indication of symptomatology of a heart condition within the first post service year, or chronically from separation to 2005.

Regarding the possibility of direct service connection, after review of the entire record, and upon examination of the Veteran, the 2012 VA examiner determined that it was less likely than not that the Veteran's current mitral valve disease was incurred in or otherwise related to service in the military.  By way of a rationale, the VA examiner noted that the Veteran's heart murmur that led to his mitral valve disease first manifested after his separation from service and that there was no medical literature was found to support a nexus between boxing and mitral valve prolapse with severe mitral regurgitation.  In the February 2013 supplement VA medical opinion report, the VA examiner specifically noted that in-service complaints of chest pain did not mark the onset of his heart murmur and none of those episodes were related to cardiac etiology.  The VA examiner confirmed his medical conclusion that it was less likely than not that the Veteran's current heart disorder was caused or aggravated by his period of service. 

No medical opinion of record is contrary to the findings of the VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a).

The Veteran has alleged that Dr. R, his cardiologist, informed him that his heart murmur and mitral valve disease was associated with boxing trauma during his period of service, but review of the private medical records reflect that doctors could not determine the etiology, or it was possibly secondary to his chronic hypertension or an episode of endocarditis.  While the Veteran is competent to report what a doctor told him about his condition, it appears in this instance that he did not properly understand the statements made to him, as they are contradicted by the same doctor's treatment records.  

Further, as is noted above, there is an absence of competent and credible evidence of continuity of symptomatology since service.  The Veteran may certainly report observable signs such as chest pain, shortness of breath, and fatigue (and has at times done so), but he lacks the specialized knowledge and training to relate such to a heart diagnosis or disease.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  He is not reporting a directly observed cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, even if the Veteran were competent to offer an opinion linking any complaints over the years to heart disease, his opinion is outweighed by that of the VA examiner, a medical professional, who concluded that none of the Veteran's in-service episodes of chest pain and palpitation were from a cardiac etiology and that there was no evidence of heart murmur until years after his separation from service.

The preponderance of evidence is against the claim; there is no doubt to be resolved.  Service connection for a heart disability is not warranted.


ORDER

Entitlement to service connection for a heart disability is denied. 


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


